UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D. C. 20549 FORM 10-Q (Mark One) [P]QUARTERLY REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended June 26, 2007 or []TRANSITION REPORT PURSUANT TO SECTION 13 or 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number 1-1373 MODINE MANUFACTURING COMPANY (Exact name of registrant as specified in its charter) WISCONSIN (State or other jurisdiction of incorporation or organization) 39-0482000 (I.R.S. Employer Identification No.) 1500 DeKoven Avenue, Racine, Wisconsin (Address of principal executive offices) 53403 (Zip Code) Registrant's telephone number, including area code (262) 636-1200 Indicate by check mark whether the registrant (1) has filed all reports required to be filed by Section 13 or 15(d) of the Securities Exchange Act of 1934 during the preceding 12 months (or such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. Yes [P]No [] Indicate by check mark whether the Registrant is a large accelerated filer, an accelerated filer, or a non-accelerated filer.See definition of “accelerated filer and large accelerated filer” in Rule 12b-2 of the Exchange Act. (Check one): Large Accelerated Filer [P ]Accelerated Filer []Non-accelerated Filer [] Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Act). Yes []No [P] The number of shares outstanding of the registrant's common stock, $0.625 par value, was 32,897,352 at July 27, 2007. MODINE MANUFACTURING COMPANY INDEX PART I.FINANCIAL INFORMATION 1 Item 1.Financial Statements 1 Item 2.Management’s Discussion and Analysis of Financial Condition and Results of Operations 19 Item 3.Quantitative and Qualitative Disclosures About Market Risk 27 Item 4.Controls and Procedures 30 PART II.OTHER INFORMATION 30 Item 1.Legal Proceedings 30 Item 2.Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 4.Submission of Matters to a Vote of Security Holders 32 Item 6.Exhibits 33 SIGNATURE 34 PART I.FINANCIAL INFORMATION Item 1.Financial Statements MODINE MANUFACTURING COMPANY CONSOLIDATED STATEMENTS OF EARNINGS For the three months ended June 26, 2007 and 2006 (In thousands, except per share amounts) (Unaudited) Three months ended June 26 2007 2006 Net sales $ 444,073 $ 421,918 Cost of sales 373,103 343,884 Gross profit 70,970 78,034 Selling, general, and administrative expenses 54,962 53,059 Restructuring (income) charges (240 ) 90 Income from operations 16,248 24,885 Interest expense (2,789 ) (2,010 ) Other income – net 4,129 1,539 Earnings from continuing operations before income taxes 17,588 24,414 Provision for income taxes 5,192 3,513 Earnings from continuing operations 12,396 20,901 Earnings (loss) from discontinued operations (net of income taxes) 254 (4,604 ) Cumulative effect of accounting change (net of income taxes) - 70 Net earnings $ 12,650 $ 16,367 Earnings per share of common stock – basic: Continuing operations $ 0.39 $ 0.65 Earnings (loss) from discontinued operations - (0.14 ) Cumulative effect of accounting change - - Net earnings – basic $ 0.39 $ 0.51 Earnings per share of common stock – diluted: Continuing operations $ 0.39 $ 0.65 Earnings (loss) from discontinued operations - (0.14 ) Cumulative effect of accounting change - - Net earnings – diluted $ 0.39 $ 0.51 Dividends per share $ 0.175 $ 0.175 The notes to unaudited condensed consolidated financial statements are an integral part of these statements. MODINE MANUFACTURING COMPANY CONSOLIDATED BALANCE SHEETS June 26, 2007 and March 31, 2007 (In thousands, except per share amounts) (Unaudited) June 26, 2007 March 31, 2007 ASSETS Current assets: Cash and cash equivalents $ 22,636 $ 21,227 Short term investments 3,050 3,001 Trade receivables, less allowance for doubtful accounts of $1,585 and $1,512 269,808 248,493 Inventories 116,647 108,217 Assets held for sale 8,661 9,256 Deferred income taxes and other current assets 80,397 66,663 Total current assets 501,199 456,857 Noncurrent assets: Property, plant, and equipment – net 514,097 514,949 Investment in affiliates 19,352 18,794 Goodwill 65,762 64,284 Intangible assets – net 11,169 11,137 Assets held for sale 5,935 9,281 Other noncurrent assets 29,740 26,271 Total noncurrent assets 646,055 644,716 Total assets $ 1,147,254 $ 1,101,573 LIABILITIES AND SHAREHOLDERS' EQUITY Current liabilities: Short-term debt $ - $ 344 Long-term debt – current portion 3,156 3,149 Accounts payable 195,262 194,734 Accrued compensation and employee benefits 63,209 58,977 Income taxes 8,161 14,358 Liabilities of business held for sale 3,530 3,478 Accrued expenses and other current liabilities 36,564 32,913 Total current liabilities 309,882 307,953 Noncurrent liabilities: Long-term debt 195,843 175,856 Deferred income taxes 19,749 18,291 Pensions 48,319 48,847 Postretirement benefits 27,921 27,960 Liabilities of business held for sale 95 94 Other noncurrent liabilities 38,949 29,305 Total noncurrent liabilities 330,876 300,353 Total liabilities 640,758 608,306 Commitments and contingencies (See Note 19) Shareholders' equity: Preferred stock, $0.025 par value, authorized 16,000 shares, issued - none - - Common stock, $0.625 par value, authorized 80,000 shares, issued 32,872 shares, respectively 20,545 20,545 Additional paid-in capital 62,874 61,240 Retained earnings 444,721 439,318 Accumulated other comprehensive loss (7,852 ) (14,779 ) Treasury stock at cost: 470 and 453 shares (12,880 ) (12,468 ) Deferred compensation trust (912 ) (589 ) Total shareholders' equity 506,496 493,267 Total liabilities and shareholders' equity $ 1,147,254 $ 1,101,573 The notes to unaudited condensed consolidated financial statements are an integral part of these statements. MODINE MANUFACTURING COMPANY CONDENSED CONSOLIDATED STATEMENTS OF CASH FLOWS For the three months ended June 26, 2007 and 2006 (In thousands) (Unaudited) Three months ended June 26 2007 2006 Cash flows from operating activities: Net earnings $ 12,650 $ 16,367 Adjustments to reconcile net earnings with net cash (used for) providedby operating activities: Depreciation and amortization 19,225 17,285 Other – net (4,225 ) (119 ) Net changes in operating assets and liabilities, excluding acquisitions and dispositions (28,895 ) (27,444 ) Net cash (used for) provided by operating activities (1,245 ) 6,089 Cash flows from investing activities: Expenditures for property, plant and equipment (13,974 ) (18,081 ) Acquisitions, net of cash acquired - (10,950 ) Proceeds from dispositions of assets 3,320 18 Settlement of derivative contracts 1,322 - Other – net 232 2 Net cash used for investing activities (9,100 ) (29,011 ) Cash flows from financing activities: Short-term debt (454 ) (790 ) Additions to long-term debt 34,606 56,000 Reductions of long-term debt (14,661 ) (32,457 ) Book overdrafts (2,296 ) (1,418 ) Repurchase of common stock, treasury and retirement (412 ) (8,703 ) Cash dividends paid (5,671 ) (5,687 ) Other – net 25 (114 ) Net cash provided by financing activities 11,137 6,831 Effect of exchange rate changes on cash 617 (429 ) Net increase (decrease) in cash and cash equivalents 1,409 (16,520 ) Cash and cash equivalents at beginning of period 21,227 30,798 Cash and cash equivalents at end of period $ 22,636 $ 14,278 The notes to unaudited condensed consolidated financial statements are an integral part of these statements. MODINE MANUFACTURING COMPANY NOTES TO CONDENSED FINANCIAL STATEMENTS (In thousands, except per share amounts) (unaudited) Note 1: General The accompanying condensed consolidated financial statements were prepared in conformity with generally accepted accounting principles in the United States and such principles were applied on a basis consistent with the preparation of the consolidated financial statements in Modine Manufacturing Company’s (Modine or the Company) Annual Report on Form 10-K for the year ended March 31, 2007 filed with the Securities and Exchange Commission.The financial information furnished includes all normal recurring adjustments that are, in the opinion of management, necessary for a fair statement of results for the interim periods.Results for the first three months of fiscal 2008 are not necessarily indicative of the results to be expected for the full year. The March 31, 2007 consolidated balance sheet data was derived from audited financial statements, but does not include all disclosures required by generally accepted accounting principles (GAAP) in the United States.In addition, certain notes and other information have been condensed or omitted from these interim financial statements.Therefore, such statements should be read in conjunction with the consolidated financial statements and related notes contained in Modine's Annual Report on Form 10-K for the year ended March 31, 2007. Note 2: Significant Accounting Policies Discontinued operations and assets held for sale:The Company considers businesses to be held for sale when management approves and commits to a formal plan to actively market a business for sale.Upon designation as held for sale, the carrying value of the assets of the business are recorded at the lower of their carrying value or their estimated fair value, less costs to sell.The Company ceases to record depreciation expense at the time of designation as held for sale.Results of operations of a business classified as held for sale are reported as discontinued operations when (a) the operations and cash flows of the business will be eliminated from ongoing operations as a result of the sale and (b) the Company will not have any significant continuing involvement in the operations of the business after the sale.During the three months ended June 26, 2007, the Company classified the Electronics Cooling business as held for sale and as a discontinued operation.See Note 12 for further discussion. Accounting standards changes and new accounting pronouncements: In June 2006, the Financial Accounting Standards Board (FASB) issued FASB Interpretation No. 48, “Accounting for Uncertainty in Income Taxes” (FIN 48).This interpretation clarifies the accounting for uncertainty in income taxes recognized in accordance with Statement of Financial Accounting Standards (SFAS) No. 109, “Accounting for Income Taxes.”FIN 48 prescribes a recognition threshold and measurement attribute for the financial statement recognition and measurement of a tax position taken or expected to be taken in a tax return.Under FIN 48, if a tax position does not meet a “more-likely-than-not” recognition threshold, the benefit of that position is not recognized in the financial statements.The Company adopted FIN 48 as of April 1, 2007 which resulted in the recognition of an additional liability of $1,548 for previously unrecognized tax benefits, with a corresponding adjustment to retained earnings.See Note 6 for further discussion. In September 2006, the FASB issued SFAS No. 157, “Fair Value Measurement,” which addresses how companies should measure fair value when required to use a fair value measure for recognition or disclosure purposes under GAAP.SFAS No. 157 defines fair value, establishes a framework for measuring fair value and expands the disclosures on fair value measurements.The Company is required to adopt SFAS No. 157 in the first quarter of fiscal 2009, and is currently assessing the impact of adopting this pronouncement. In September 2006, the FASB issued SFAS No. 158, “Employer’s Accounting for Defined Benefit Pension and Other Postretirement Plans,” an amendment of FASB Statement Nos. 87, 88, 106 and 132(R).The Company adopted the recognition and disclosure requirements of SFAS No. 158 as of March 31, 2007 which did not have an adverse impact on existing loan covenants.SFAS No. 158 also requires that employers measure plan assets and the Company’s obligations as of the date of their year-end financial statements beginning with the Company’s fiscal year ending March 31, 2009.The Company will adopt the year-end measurement date for its pension and postretirement plans in fiscal 2008 using the prospective method. In February 2007, the FASB issued SFAS No. 159, “The Fair Value Option for Financial Assets and Financial Liabilities – including an Amendment of SFAS No. 115” (SFAS No. 159), which permits an entity to measure many financial assets and financial liabilities at fair value that are not currently required to be measured at fair value.Entities that elect the fair value option will report unrealized gains and losses in earnings at each subsequent reporting date.The fair value option may be elected on an instrument-by-instrument basis, with few exceptions.SFAS No. 159 amends previous guidance to extend the use of the fair value option to available-for-sale and held-to-maturity securities.The Statement also establishes presentation and disclosure requirements to help financial statement users understand the effect on the election.SFAS No. 159 is effective as of the beginning of the first quarter of fiscal 2009.Management is currently assessing the potential impact of this standard on the Company’s consolidated financial statements. Note 3: Employee Benefit Plans Modine’s contributions to the defined contribution employee benefit plans for the three months ended June 26, 2007 and 2006 were $1,836 and $2,033, respectively. Costs for Modine's pension and postretirement benefit plans for the three months ended June 26, 2007 and 2006 include the following components: Pension plans Postretirement plans For the three months ended June 26, 2007 2006 2007 2006 Service cost $ 788 $ 1,106 $ 83 $ 97 Interest cost 3,808 3,787 447 482 Expected return on plan assets (4,699 ) (4,764 ) - - Amortization of: Unrecognized net loss 1,548 1,428 122 128 Unrecognized prior service cost (24 ) - - - Unrecognized net asset (7 ) (7 ) - - Net periodic benefit cost $ 1,414 $ 1,550 $ 652 $ 707 Note 4: Stock-Based Compensation Modine adopted SFAS No. 123(R) effective April 1, 2006.SFAS No. 123(R) requires that the cost of stock-based compensation be recognized in the financial statements based on the grant date fair value of the award.Stock-based compensation consists of stock options and restricted stock granted for retention and performance.Upon adoption, management made an estimate (based upon historical rates) of expected forfeitures and recognized compensation costs for those restricted shares expected to vest.A cumulative adjustment (net of income taxes) of $70 was recorded in the first quarter of fiscal 2007, reducing the compensation expense recognized on non-vested restricted shares.Modine recognized stock-based compensation cost of $1,355 and $1,197 for the three months ended June 26, 2007 and 2006, respectively.No expense has been recorded relative to the earnings per share portion of the performance award based upon current projections of probable attainment of this portion of the award. The following table presents by type the fair market value of stock-based compensation awards granted during the three months ended June 26, 2007 and 2006: Three months ended June 26, 2007 2006 Number Fair Value Number Fair Value Type of award Granted Per Award Granted Per Award Common stock options 0.3 $ 5.30 - $ - Restricted common stock - retention - $ - - $ - Restricted common stock - performance 79.9 $ 23.60 66.7 $ 29.75 (Total shareholder return - portion only) The accompanying table sets forth the assumptions used in determining the fair value for the options and performance awards: Three months ended June 26, 2007 2006 Options Performance Awards Performance Awards Expected life of awards in years 5 3 3 Risk-free interest rate 4.58 % 4.57 % 4.96 % Expected volatility of the Company's stock 28.51 % 29.60 % 31.40 % Expected dividend yield on the Company's stock 3.32 % 2.88 % 2.19 % Expected forfeiture rate 1.50 % 1.50 % 1.50 % As of June 26, 2007, the total remaining unrecognized compensation cost related to the non-vested stock-based compensation awards which will be amortized over the weighted average remaining service periods is as follows: Type of award Unrecognized Compenstion Costs Weighted Average Remaining Service Period in Years Common stock options $ 17 0.3 Restricted common stock - retention 5,951 2.7 Restricted common stock - performance 3,185 2.4 Total $ 9,153 2.6 Note 5: Other Income – Net Other income – net was comprised of the following: Three months ended June 26 2007 2006 Equity in earnings of non-consolidated affiliates $687 $1,035 Interest income 242 284 Foreign currency transactions 3,138 45 Other non-operating income - net 62 175 Total other income - net $4,129 $1,539 Foreign currency transactions for the three months ended June 26, 2007 is primarily comprised of foreign currency transaction gains on inter-company loans denominated in a foreign currency in Brazil.See Note 14 for further discussion. Note 6: Income Taxes During the three months ended June 26, 2007 and 2006, the Company’s effective income tax rate attributable to earnings from continuing operations before income taxes was 29.5 percent and 14.4 percent, respectively.During the first quarter of fiscal 2008, the Company recorded income tax expense of $736 (4.2 percent impact on effective tax rate) which related to the prior fiscal year.This net adjustment was made in the first quarter of fiscal 2008 as it was deemed insignificant to the reported results of operations for fiscal 2007 and estimated results for fiscal 2008.This adjustment was offset by a decrease in foreign income taxes resulting from a favorable mix between foreign and domestic income as well as among foreign jurisdictions and a favorable impact relating to a research and development credit.During the first quarter of fiscal 2007, the Company recorded an approximate $3,600 tax benefit related to the utilization of net operating losses in Brazil that were previously unavailable. The following is a reconciliation of the effective tax rate for the three months ended June 26, 2007 and 2006: Three months ended June 26 2007 2006 Statutory federal tax 35.0 % 35.0 % Taxes on non-U.S. earnings and losses (7.6 ) (4.7 ) Research and development tax credit (2.1 ) - Stock options 3.3 - Net operating losses in Brazil - (14.6 ) Other 0.9 (1.3 ) Effective tax rate 29.5 % 14.4 % After adoption of FIN 48 on April 1, 2007, the Company’s total gross liability for unrecognized tax benefits was $8,587.The amount of unrecognized tax benefits that, if recognized, would affect the effective tax rate is $5,757.Included in this amount are $541 of accrued penalties and $770 of accrued interest. The Company recognizes accrued interest and penalties related to unrecognized tax benefits as a component of income tax expense.During the three months ended June 26, 2007, the Company recorded interest and penalties of $59.There is no material change to the amount of unrecognized tax benefits during the three months ended June 26, 2007.The Company does not expect a significant increase or decrease in the total amount of unrecognized tax benefits during the remainder of fiscal 2008. The Company files income tax returns, including returns for its subsidiaries, with federal, state, local and foreign taxing jurisdictions.The following tax years remain subject to examination by the respective major tax jurisdictions: Austria Fiscal 2000 – 2007 BrazilFiscal 2002 – 2006 Germany Fiscal 2000 – 2007 KoreaFiscal 2004 – 2007 United StatesFiscal 2004 – 2007 Note 7: Earnings Per Share The computational components of basic and diluted earnings per share are summarized as follows: Three months ended June 26 2007 2006 Numerator: Earnings from continuing operations $ 12,396 $ 20,901 Earnings (loss) from discontinued operations 254 (4,604 ) Cumulative effect of accounting change - 70 Net earnings $ 12,650 $ 16,367 Denominator: Weighted average shares outstanding – basic 32,112 32,213 Effect of dilutive securities 57 133 Weighted average shares outstanding – diluted 32,169 32,346 Net earnings per share of common stock – basic: Continuing operations $ 0.39 $ 0.65 Earnings (loss) from discontinued operations - (0.14 ) Cumulative effect of accounting change - - Net earnings – basic $ 0.39 $ 0.51 Net earnings per share of common stock – diluted: Continuing operations $ 0.39 $ 0.65 Earnings (loss) from discontinued operations - (0.14 ) Cumulative effect of accounting change - - Net earnings – diluted $ 0.39 $ 0.51 The calculation of diluted earnings per share excluded 1,822 and 1,512 stock options for the three months ended June 26, 2007 and 2006, respectively, as these stock options were anti-dilutive.The calculation of diluted earnings per share also excludes 210 and 277 restricted stock awards for the three months ended June 26, 2007 and 2006, respectively, as these awards were anti-dilutive. Note 8: Comprehensive Earnings Comprehensive earnings, which represents net earnings adjusted by the change in accumulated other comprehensive income was as follows: Three months ended June 26 2007 2006 Net earnings $ 12,650 $ 16,367 Foreign currency translation 7,353 12,570 Cash flow hedges (1,400 ) (391 ) Change in SFAS No. 158 benefit plan adjustment 974 - Total comprehensive earnings $ 19,577 $ 28,546 Note 9: Inventories The amounts of raw material, work in process and finished goods cannot be determined exactly except by physical inventories.Based on partial interim physical inventories and percentage relationships at the time of complete physical inventories, management believes the amounts shown below are reasonable estimates of raw materials, work in process and finished goods. June 26, 2007 March 31, 2007 Raw materials and work in process $ 87,945 $ 79,904 Finished goods 28,702 28,313 Total inventories $ 116,647 $ 108,217 Note 10: Property, Plant and Equipment Property, plant and equipment consisted of the following: June 26, 2007 March 31, 2007 Gross property, plant and equipment $ 1,062,211 $ 1,043,698 Less accumulated depreciation (548,114 ) (528,749 ) Net property, plant and equipment $ 514,097 $ 514,949 Note 11: Restructuring, Plant Closures and Other Related Costs In fiscal 2007, Modine announced a global competitiveness program intended to reduce costs, accelerate technology development, and accelerate market and geographic expansion – all intended to stimulate growth and profits.The Company initiated the following plans: relocated its Harrodsburg, Kentucky-based research and development activities into its technology center in Racine, Wisconsin; offered a voluntary enhanced early retirement program in the U.S.; implemented a reduction in force in the U.S.; and announced various facility closings within North America. The Company has incurred $3,378 of one-time termination benefits, $663 of pension curtailment charges and $6,852 of other closure costs to-date related to these plans.Total additional costs which are anticipated to be incurred through fiscal 2009 are approximately $7,000; consisting of $200 of employee-related costs and $6,800 of other-related costs such as equipment moving costs and miscellaneous facility closing costs.Total additional cash expenditures of approximately $7,100 are anticipated to be incurred related to these plans. The accrued restructuring liability for the three months ended June 26, 2007 and 2006 was comprised of the following related to the above-described restructuring activities: Three months ended June 26 2007 2006 Termination Benefits: Balance, April 1 $ 2,313 $ - Additions 209 90 Adjustments (449 ) - Payments (176 ) - Balance, June 26 $ 1,897 $ 90 The following is the summary of restructuring and other repositioning costs recorded related to the announced programs during the three months ended June 26, 2007 and 2006: Three months ended June 26 2007 2006 Restructuring (income) charges: Employee severance and related benefits $ (240 ) $ 90 Other repositioning costs: Special termination benefits - early retirement - 364 Miscellaneous other closure costs 450 40 Total other repositioning costs 450 404 Total restructuring and other repositioning costs $ 210 $ 494 The total restructuring and other repositioning costs of $210 for the three months ended June 26, 2007 was recorded in the consolidated statement of earnings as follows: $450 was recorded as a component of cost of sales and $240 was recorded as restructuring income.The Company accrues severance in accordance with its written plan and procedures.Restructuring income relates to reversals of severance liabilities due to employee terminations prior to completion of required retention periods.The total restructuring and other repositioning costs of $494 for the three months ended June 26, 2006 was recorded in the consolidated statement of earnings as follows: $40 was recorded as a component of cost of sales, $364 was recorded as a component of selling, general and administrative expenses and $90 was recorded as restructuring charges. Note 12: Discontinued Operations and Assets Held for Sale On May 1, 2007, Modine announced it would explore strategic alternatives for its Electronics Cooling business.This review resulted in the Company actively marketing this business for sale at a price and on terms that will represent a better value for Modine’s shareholders than having the business continue to operate as a Modine subsidiary.In accordance with the provisions of SFAS No. 144, “Accounting for the Impairment or Disposal of Long-Lived Assets,” it was determined that the Electronics Cooling business should be presented as held for sale and as a discontinued operation in the consolidated financial statements.The Electronics Cooling business was formerly presented as part of the Other segment.See Note 18 for further discussion on segments.The balance sheet amounts of the Electronics Cooling business have been reclassified to assets and liabilities of business held for sale on the consolidated balance sheet, and the operating results have been separately presented as a discontinued operation in the consolidated statement of earnings for all periods presented. At March 31, 2007, the Richland, South Carolina assets totaled $3,315 and consisted of land, building and associated improvements.These assets, which were recorded in the Original Equipment – North America segment, were classified as assets held for sale in the consolidated balance sheet at March 31, 2007. These assets were sold during the first quarter of fiscal 2008. The major classes of assets and liabilities held for sale at June 26, 2007 and March 31, 2007 included in the consolidated balance sheets were as follows: June 26, 2007 March 31, 2007 Assets held for sale: Receivables - net $ 3,974 $ 3,866 Inventories 2,952 3,695 Other current assets 1,735 1,695 Total current assets held for sale 8,661 9,256 Property, plant and equipment - net 2,319 5,715 Goodwill 2,782 2,745 Other noncurrent assets 834 821 Total nonccurent assets held for sale 5,935 9,281 Total assets held for sale $ 14,596 $ 18,537 Liabilities of business held for sale: Accounts payable $ 1,683 $ 1,596 Accrued expenses and other current liabilities 1,847 1,882 Total current liabilities of business held for sale 3,530 3,478 Other noncurrent liabilities 95 94 Total liabilities of business held for sale $ 3,625 $ 3,572 In addition, the Electronics Cooling business had cash of $1,398 and $1,239 at June 26, 2007 and March 31, 2007, respectively, that was included in cash and cash equivalents on the consolidated balance sheets. The following results of the Electronics Cooling business have been presented as earnings (loss) from discontinued operations in the consolidated statement of earnings: Three months ended June 26 2007 2006 Net sales $ 7,544 $ 8,475 Cost of sales and other expenses 7,241 13,205 Earnings (loss) before income taxes 303 (4,730 ) Provision for (benefit from) income taxes 49 (126 ) Earnings (loss) from discontinued operations $ 254 $ (4,604 ) Note 13: Goodwill and Intangible Assets Changes in the carrying amount of goodwill during the first three months of fiscal 2008, by segment and in the aggregate, are summarized in the following table: OE - OE - OE - North South Commercial Asia Europe America America Products Total Balance, March 31, 2007 $ 523 $ 8,817 $ 23,769 $ 11,634 $ 19,541 $ 64,284 Fluctuations in foreign currency - 148 - 1,208 122 1,478 Balance, June 26, 2007 $ 523 $ 8,965 $ 23,769 $ 12,842 $ 19,663 $ 65,762 Intangible assets are comprised of the following: June 26, 2007 March 31, 2007 Gross Net Gross Net Carrying Accumulated Intangible Carrying Accumulated Intangible Value Amortization Assets Value Amortization Assets Amortized intangible assets: Patents and product technology $ 3,951 $ (3,502 ) $ 449 $ 3,951 $ (3,437 ) $ 514 Trademarks 10,587 (1,485 ) 9,102 10,523 (1,301 ) 9,222 Other intangibles 467 (194 ) 273 423 (157 ) 266 Total amortized intangible assets 15,005 (5,181 ) 9,824 14,897 (4,895 ) 10,002 Unamortized intangible assets: Tradename 1,345 - 1,345 1,135 - 1,135 Total intangible assets $ 16,350 $ (5,181 ) $ 11,169 $ 16,032 $ (4,895 ) $ 11,137 Amortization expense for the quarters ended June 26, 2007 and 2006 was $313 and $184, respectively.Total estimated annual amortization expense expected for the remainder of fiscal year 2008 through 2013 and beyond is as follows: Fiscal Year Estimated Amortization Expense Remainder of 2008 $ 793 2009 1,055 2010 799 2011 799 2012 721 2013 & Beyond 5,657 Note 14: Financial Instruments Concentrations of Credit Risk: The Company invests excess cash in investment quality short-term liquid debt instruments.Such investments are made only in instruments issued by high quality institutions. Financial instruments that potentially subject the Company to significant concentrations of credit risk consist principally of accounts receivable.The Company sells a broad range of products that provide thermal solutions to a diverse group of customers operating throughout the world.At June 26, 2007 and March 31, 2007, approximately 53 percent of the Company's trade accounts receivables were from the Company's top ten individual customers.These customers operate primarily in the automotive, truck and heavy equipment markets and are all influenced by many of the same market and general economic factors.To reduce credit risk, the Company performs periodic customer credit evaluations and actively monitors their financial condition and developing business news.The Company does not generally require collateral or advanced payments from its customers, but does so in those cases where a substantial credit risk is identified.Credit losses to customers operating in the markets served by the Company have not been material.Total bad debt write-offs have been well below 1% of outstanding trade receivable balances for the presented periods. Inter-Company Loans Denominated in Foreign Currencies: The Company has certain foreign-denominated long-term inter-company loans that are sensitive to foreign exchange rates.At June 26, 2007, the Company had a 28.9 billion won ($31,192 U.S. equivalent), 8-yr loan to its wholly owned subsidiary, Modine Korea, LLC, which matures on August 31, 2012.On April 6, 2005, the Company entered into a zero cost collar to hedge the foreign exchange exposure on the entire amount of the loan.This collar was settled on August 29, 2006 for a loss of $1,139.On August 29, 2006, the Company entered into a new zero cost collar that expires on February 29, 2008 to hedge the foreign exchange exposure on the entire amount of the loan. At June 26, 2007, the Company had inter-company loans totaling $23,041 to its wholly owned subsidiary, Modine Brazil, with various maturity dates through February 2009.On June 21, 2007, the Company entered into a zero cost collar to hedge the foreign exchange exposure on the principal amount of the loan.This collar has an expiration date of March 31, 2008.The Company recognized approximately $3,000 of foreign currency exchange gains on this inter-company loan during the first quarter of fiscal 2008 prior to entering into the zero cost collar. Note 15: Foreign Exchange Contracts/Derivatives/Hedges Modine uses derivative financial instruments in a limited way as a tool to manage certain financial risks.Their use is restricted primarily to hedging assets and obligations already held by Modine, and they are used to protect cash flows rather than generate income or engage in speculative activity.Leveraged derivatives are prohibited by Company policy. Commodity derivatives:The Company enters into futures contracts related to certain of the Company’s forecasted purchases of aluminum.During fiscal 2007, the Company also entered into futures contracts related to forecasted purchases of natural gas.The Company’s strategy in entering into these contracts is to reduce its exposure to changing purchase prices for future purchase of these commodities.These contracts have been designated as cash flow hedges by the Company.Accordingly, unrealized gains and losses on these contracts are deferred as a component of other comprehensive income, and recognized as a component of earnings at the same time that the underlying purchases of aluminum and natural gas impact earnings.During the first quarter of fiscal 2008 and 2007, $1,322 and $225, respectively, of income was recorded in the consolidated statements of earnings related to the settlement of certain futures contracts.At June 26, 2007, $1,014 of unrealized losses remain deferred in accumulated other comprehensive income (loss), and will be realized as a component of cost of sales over the next seven months. Interest rate derivatives:On August 5, 2005, the Company entered into a one-month forward ten-year treasury interest rate lock in anticipation of a private placement borrowing which occurred on December 29, 2005.The contract was settled on December 1, 2005 with a loss of $1,794.On October 25, 2006, the Company entered into two forward starting swaps in anticipation of the $75,000 private placement debt offerings that occurred on December 7, 2006.On November 14, 2006, the fixed interest rate on the private placement borrowing was locked and, accordingly, the Company terminated and settled the forward starting swaps at a loss of $1,812.These interest rate derivatives were treated as cash flow hedges of forecasted transactions.Accordingly, the losses are reflected as a component of accumulated other comprehensive income (loss) and are being amortized to interest expense over the respective lives of the borrowings. During the three months ended June 26, 2007 and 2006, $122 and $27 of expense, respectively, was recorded in the consolidated statements of earnings related to the amortization of the interest rate derivative losses.At June 26, 2007, $1,953 of net unrealized losses remains deferred in accumulated other comprehensive income (loss). Note 16: Product Warranties and Other Commitments Product warranties: Modine provides product warranties for its assorted product lines with warranty periods generally ranging from one to ten years.The Company accrues for estimated future warranty costs in the period in which the sale is recorded, and warranty expense estimates are forecasted based on the best information available using analytical and statistical analysis of both historical and current claim data.These expenses are adjusted when it becomes probable that expected claims will differ from initial estimates recorded at the time of the sale. Changes in the warranty liability were as follows: Three months ended June 26 2007 2006 Balance, March 31 $ 13,843 $ 10,893 Acquisitions - 528 Accruals for warranties issued in current period 1,639 1,781 Reversals related to pre-existing warranties (105 ) (2 ) Settlements made (2,237 ) (2,876 ) Effect of exchange rate changes 267 243 Balance, June 26 $ 13,407 $ 10,567 Indemnification agreements: From time to time, the Company provides indemnification agreements related to the sale or purchase of an entity or facility.These indemnification agreements cover customary representations and warranties typically provided in conjunction with the transactions, including income, sales, excise or other tax matters, environmental matters and other third-party claims.The indemnification periods provided generally range from less than one year to fifteen years.The Company obtains insurance coverage for certain indemnification matters, as considered appropriate based on the nature of the indemnification matter or length of indemnification period.The fair value of the Company’s outstanding indemnification agreements at June 26, 2007 was not material. Commitments: At June 26, 2007, the Company had capital expenditure commitments of $33,030.Significant commitments include tooling and equipment expenditures for new and renewal platforms with new and current customers in both Europe and North America.The Company utilizes consignment inventory arrangements with certain vendors in the normal course of business, whereby the suppliers maintain certain inventory stock at the Company’s facilities or at other outside facilities.In these cases, the Company has arrangements with the vendor to use the material within a specific period of time. Note 17: Share Repurchase Program During fiscal 2006, the Company announced two common share repurchase programs approved by the Board of Directors.The first program, announced on May 18, 2005, was a dual purpose program authorizing the repurchase of five percent of the Company’s outstanding common stock, as well as the indefinite buy-back of additional shares to offset dilution from Modine’s incentive stock plans.The five percent portion of this program was completed in fiscal 2006, while the anti-dilution portion of this program continues to be available to the Company.No shares were repurchased under the anti-dilution portion of this program during the three months ended June 26, 2007 and 2006.On January 26, 2006, the Company announced a second share repurchase program, which authorized the repurchase of up to ten percent of the Company’s outstanding shares over an 18-month period of time.There were no shares purchased under this program during the three months ended June 26, 2007.During the three months ended June 26, 2006, 290 shares were purchased under this program at an average cost of $28.48 per share, or a total of $8,261.The repurchases were made from time to time at current prices through solicited and unsolicited transactions in the open market or in privately negotiated or other transactions.The Company is retiring shares acquired pursuant to the programs, and the retired shares are being returned to the status of authorized but un-issued shares. Note 18: Segment Information Modine’s product lines consist of heat-transfer components and systems.Modine serves the vehicular; industrial; building heating, ventilating and air conditioning; and fuel cell original-equipment markets.During the first quarter of fiscal 2008, the Company implemented certain management reporting changes which resulted in the following changes in Modine’s reportable segments: · The Brazilian operation was reported in the newly established South America segment; · The Original Equipment – Americas segment was renamed Original Equipment – North America; · Certain support departments previously included within Corporate and administrative were realigned into the Original Equipment – North America segment; · The Commercial HVAC&R segment name was changed to Commercial Products; and · The Electronics Cooling business, previously reported in the Other segment, was presented as a discontinued operation.Therefore, the only remaining operation within the Other segment is the Fuel Cell business, which is now reported as a separate segment. In conjunction with the above changes, the previously reported segment results have been restated for comparative purposes.Based on the above changes, the Company has six reportable segments, as follows: Original Equipment – Asia Comprised of vehicular and industrial original equipment products in Asia. Original Equipment – Europe Comprised of vehicular and industrial original equipment products in Europe. Original Equipment – North America Comprised of vehicular and industrial original equipment products in North America. South America Comprised of vehicular and industrial original equipment products and aftermarket products in South America. Commercial Products Comprised of building heating, ventilating and air conditioning products throughout the world. Fuel Cell Comprised of global fuel cell products. Each Modine segment is managed at the regional vice-president or managing director level and has separate financial results reviewed by the Company’s chief operating decision makers.These results are used by management in evaluating the performance of each business segment, and in making decisions on the allocation of resources among the Company’s various businesses.The segment results include certain allocations of Corporate selling, general and administrative expenses, and the significant accounting policies of the segments are the same as those of Modine as a whole.In addition, the segment data is presented on a continuing operations basis, except where noted. The following is a summary of net sales, earnings (loss) from continuing operations and total assets by segment: Quarter ended June 26, 2007 2006 Sales : Original Equipment - Asia $ 71,166 $ 55,933 Original Equipment - Europe 177,406 147,186 Original Equipment - North America 128,150 172,178 South America 28,611 7,958 Commercial Products 44,275 39,359 Fuel Cell 439 917 Segment sales 450,047 423,531 Corporate and administrative 1,301 1,053 Eliminations (7,275 ) (2,666 ) Sales from continuing operations $ 444,073 $ 421,918 Operating earnings (loss): Original Equipment - Asia $ 895 $ 1,007 Original Equipment - Europe 23,968 19,188 Original Equipment - North America 1,043 18,132 South America 2,267 515 Commercial Products 1,647 1,750 Fuel Cell (651 ) (39 ) Segment earnings 29,169 40,553 Corporate and administrative (12,962 ) (15,688 ) Eliminations 41 20 Other items not allocated to segments 1,340 (471 ) Earnings from continuing operations before income taxes $ 17,588 $ 24,414 June 26, 2007 March 31, 2007 Assets: Original Equipment - Asia $ 175,797 $ 163,836 Original Equipment - Europe 391,631 369,374 Original Equipment - North America 249,142 244,942 South America 87,091 76,367 Commercial Products 101,580 97,619 Fuel Cell 1,001 1,007 Corporate and administrative 145,535 148,425 Assets held for sale 14,596 18,537 Eliminations (19,119 ) (18,534 ) Total assets $ 1,147,254 $ 1,101,573 Note 19: Contingencies and Litigation Environmental: At present, the United States Environmental Protection Agency has designated the Company as a potentially responsible party for remediation of four waste disposal sites with which the Company may have had direct or indirect involvement. The Company's potential liability at these sites is significantly less than the total site remediation costs because the percentage of material attributable to Modine is relatively low. These sites are not Company owned and allegedly contain wastes attributable to Modine from past operations. These claims are in various stages of administrative or judicial proceedings and include recovery of past governmental costs and for future investigations and remedial actions. The Company accrues costs associated with environmental matters, on an undiscounted basis, when they become probable and reasonably estimated. Costs anticipated for the settlement of the currently active sites cannot be reasonably defined at this time and have not been accrued. The costs to Modine, however, are not expected to be material at these sites based upon Modine’s relatively small portion of contributed waste. The Company has also recorded other environmental cleanup and remediation expense accruals for certain facilities located in the United States and The Netherlands. These accruals relate to facilities where past operations followed practices and procedures that were considered acceptable under then existing regulations, but will now require investigative and/or remedial work to ensure sufficient environmental protection.These accruals totaled $1,119 and $1,214 at June 26, 2007 and March 31, 2007, respectively, and are recorded in accrued expenses and other current liabilities and other noncurrent liabilities.The environmental accruals established by the Company do not reflect any possible insurance recoveries. Other Litigation:The Company, along with Rohm & Haas Company and Morton International, is named as a defendant in eighteen separate personal injury actions that were filed in the Philadelphia Court of Common Pleas (“PCCP”) and in a class action matter that was filed in the United States District Court, Eastern District of Pennsylvania. The cases involve allegations of personal injury from exposure to solvents that were allegedly released to groundwater and air for an undetermined period of time. The federal court action seeks damages for medical monitoring and property value diminution for a putative class of residents of a community that are allegedly at risk for personal injuries as a result of exposure to this same allegedly contaminated groundwater and air. Plaintiffs' counsel has threatened to file further personal injury cases.The Company is in the discovery stage and intends to aggressively defend these cases.As the potential outcome of these matters is currently uncertain, the Company has not recorded a liability in its consolidated financial statements. In June 2004, the Servicio de Administracion Tributaria in Nuevo Laredo, Mexico, where the Company operates a plant in its Commercial Products segment, notified the Company of a tax assessment of 10,193 pesos (approximately $946) based primarily on the administrative authority’s belief that the Company (i) imported goods not covered by the Maquila program and (ii) that it imported goods under a different tariff classification than the ones approved.The Company filed a Nullity Tax Action with the Federal Tax Court (Tribunal Federal de Justicia Fiscal y Adminstrativa) in Monterrey, Mexico, and received a favorable ruling (which is appealable) from the Federal Tax Court subsequent to the end of the first quarter of fiscal 2008.The Company has accrued $183 at June 26, 2007 which includes an estimate of the tariffs the Company may eventually owe upon settlement of the case. In the normal course of business, Modine and its subsidiaries are named as defendants in various lawsuits and enforcement proceedings by private parties, the Occupational Safety and Health Administration, the Environmental Protection Agency, other governmental agencies and others in which claims, such as personal injury, property damage, intellectual property or antitrust and trade regulation issues, are asserted against Modine.Modine is also subject to other liabilities such as product warranty claims, employee benefits and various taxes that arise in the ordinary course of its business.Many of the pending damage and, to a lesser degree, warranty claims are covered by insurance and when appropriate Modine accrues for uninsured liabilities.While the outcomes of these matters, including those discussed above, are uncertain, Modine does not expect that any additional liabilities that may result from these matters is reasonably likely to have a material effect on Modine’s liquidity, financial condition or results of operations. Item 2.Management's Discussion and Analysis of Financial Condition and Results of Operations When we use the terms “Modine”, “we”, “us”, “Company”, or “our” in this report, unless the context otherwise requires, we are referring to Modine Manufacturing Company.Our fiscal year ends on March 31 and, accordingly, all references to quarters refer to our fiscal quarters.The quarter ended June 26, 2007 refers to the first quarter of fiscal 2008.Our subsidiaries located outside of the United States primarily report results with a one month lag. First Quarter Highlights:Net sales in the first quarter of fiscal 2008 were $444.1 million, representing a 5.3 percent increase from the first quarter of fiscal 2007.The growth in revenues was driven by foreign currency exchange rate changes and strength in Europe, Asia and South America sales volumes.These strong volumes were partially offset by reduced North American sales volumes based on decreased build rates in the heavy duty truck market following the January 1, 2007 emissions law changes.Earnings from continuing operations decreased $8.5 million from the first quarter of fiscal 2007 driven by changes in our product mix toward lower margin products with the reduction in North American heavy duty truck volumes and a decrease in gross margin related to higher copper, aluminum and steel prices.The Company is starting to experience some preliminary signs of material costs stabilizing with recent decreases in nickel prices.Earnings from continuing operations was positively impacted in the first quarter of fiscal 2007 by the recognition of a $3.6 million income tax benefit related to Brazilian net operating losses that were previously unavailable to the Company, but which became available in conjunction with the acquisition of the remaining 50 percent of Modine Brazil effective May 4, 2006.During the first quarter of fiscal 2008, the Electronics Cooling business was classified as a discontinued operation, and has been excluded from the results of continuing operations. CONSOLIDATED RESULTS OF OPERATIONS – CONTINUING OPERATIONS The following table presents consolidated results from continuing operations on a comparative basis for the three months ended June 26, 2007 and 2006: For the three months ended June 26 2007 2006 (dollars in millions) $'s % of sales $'s % of sales Net sales 444.1 100.0 % 421.9 100.0 % Cost of sales 373.1 84.0 % 343.9 81.5 % Gross profit 71.0 16.0 % 78.0 18.5 % Selling, general and administrative expenses 55.0 12.4 % 53.1 12.6 % Restructuring income (0.2 ) 0.0 % - - Income from operations 16.2 3.6 % 24.9 5.9 % Interest expense (2.8 ) -0.6 % (2.0 ) -0.5 % Other income - net 4.2 0.9 % 1.5 0.4 % Earnings from continuing operations before income taxes 17.6 4.0 % 24.4 5.8 % Provision for income taxes 5.2 1.2 % 3.5 0.8 % Earnings from continuing operations 12.4 2.8 % 20.9 5.0 % First quarter net sales of $444.1 million were 5.3 percent higher than the $421.9 million reported in the first quarter of last year.The increase in revenues was driven by foreign currency exchange rate changes as well as a shift in the sales mix.Foreign currency exchange rate changes contributed to 4.3 percent of the increase, while underlying sales increases contributed to 1.0 percent of the increase.Significant sales volume increases experienced in Europe, Asia and South America were offset by the decline in product demand based on decreased build rates in the North American heavy duty truck market. During the first quarter of fiscal 2008, gross margin decreased 250 basis points from 18.5 percent for last year’s first quarter to 16.0 percent this year.The decrease in gross margin is related to continued higher costs for material purchases which we were only partially able to recover from our customers.In addition, our product mix shifted toward lower margin products in Europe and North America during the first quarter of fiscal 2008, which also contributed to the decline in gross margin.Customer price decreases were largely offset by favorable operating performance in our manufacturing facilities during the first quarter of fiscal 2008. Selling, general and administrative (SG&A) expenses increased $1.9 million from the first quarter of fiscal 2007 to the first quarter of fiscal 2008.The increase in SG&A expenses is primarily related to $1.4 million of higher costs due to the impact of foreign currency exchange rate changes, and $2.5 million of incremental costs related to the May 2007 acquisition of the remaining 50 percent of Modine Brazil.These increases were partially offset by $2.0 million of decreases driven by on-going SG&A reduction efforts. Income from operations decreased $8.7 million from the first quarter of fiscal 2007 to the first quarter of fiscal 2008, primarily driven by the reduced gross profit based on the changing product mix and increases in commodity prices. Interest expense increased $0.8 million over the comparable quarters, primarily driven by the increase in our outstanding borrowings related to increased working capital requirements and capital expenditures during the first quarter of fiscal 2008. Other income increased $2.7 million from the prior year’s first quarter.This increase is primarily related to $3.0 million of foreign currency exchange gains on $23.0 million of inter-company loans with our wholly-owned subsidiary, Modine Brazil.On June 21, 2007, we entered into a zero cost collar to hedge the foreign exchange exposure on these inter-company loans on a prospective basis. The provision for income taxes increased $1.7 million to $5.2 million in the first quarter of fiscal 2008 from $3.5 million in the first quarter of fiscal 2007.In addition, the effective income tax rate increased to 29.5 percent from 14.4 percent over this same period.During the first quarter of fiscal 2008, the Company recorded income tax expense of $0.7 million which related to the prior fiscal year and was deemed insignificant to the reported results of operations for fiscal 2007 and estimated results for fiscal 2008.During the first quarter of fiscal 2007, we recognized a $3.6 million benefit related to net operating losses in Brazil that were previously unavailable to us, resulting in the reduction in the effective income tax rate.This benefit became available in connection with the acquisition of Modine Brazil and tax restructuring of the Brazilian operations. Earnings from continuing operations decreased $8.5 million from the first quarter of fiscal 2007 to the first quarter of fiscal 2008.In addition, diluted earnings per share from continuing operations decreased $0.26 to $0.39 per share from $0.65 per share over this same period.The decrease in operating income was the primary driver of this decrease. DISCONTINUED OPERATIONS During the first quarter of fiscal 2008, we announced the intention to explore strategic alternatives for our Electronics Cooling business.Subsequent to this announcement, a number of actions were initiated to begin the marketing process for this business.In conjunction with these actions, $14.6 million of assets and $3.6 million of liabilities for this business have been presented as held for sale in the consolidated balance sheets during the first quarter of fiscal 2008.In addition, the Electronics Cooling business has been presented as a discontinued operation.As a result of this presentation, the net earnings (loss) related to this business of $0.3 million and ($4.6 million) for the three months ended June 26, 2007 and 2006, respectively, have been separately presented in the consolidated statements of earnings as a component of earnings (loss) from discontinued operations (net of income taxes).The improvement in the quarterly earnings of this business was related to the July 2006 closure of the Taiwan business which historically operated with losses, as well as significant operating improvements in both gross margin and SG&A at the remaining locations of the Electronics Cooling business. The following table presents the quarterly and annual results of the Electronics Cooling business reported during fiscal 2007 and fiscal 2006, which will be separately presented as a component of earnings (loss) from discontinued operations in future quarterly and annual filings: Fiscal 2007 Quarter Ended Fiscal 2007 Fiscal 2006 June Sept. Dec. March Full Year Full Year Net sales $ 8,475 $ 9,929 $ 9,821 $ 6,966 $ 35,191 $ 33,278 Cost of sales and other expenses 13,205 11,289 9,708 6,859 41,061 45,566 Earnings (loss) before income taxes (4,730 ) (1,360 ) 113 107 (5,870 ) (12,288 ) Provision for (benefit from) income taxes (126 ) (7,936 ) 125 (1,274 ) (9,211 ) (15 ) Earnings (loss) from discontinued operations $ (4,604 ) $ 6,576 $ (12 ) $ 1,381 $ 3,341 $ (12,273 ) As a result of separately classifying the Electronics Cooling business as a discontinued operation, the Company’s previously reported earnings from continuing operations will be revised as follows: Fiscal 2007 Quarter Ended Fiscal 2007 Fiscal 2006 June Sept. Dec. March Full Year Full Year Earnings from continuing operations as previously reported $ 16,297 $ 12,369 $ 16,346 $ (2,750 ) $ 42,262 $ 60,752 Earnings (loss) from discontinued operations (4,604 ) 6,576 (12 ) 1,381 3,341 (12,273 ) Earnings from continuing operations - revised $ 20,901 $ 5,793 $ 16,358 $ (4,131 ) $ 38,921 $ 73,025 SEGMENT RESULTS OF OPERATIONS During the first quarter of fiscal 2008, we implemented several management reporting changes in conjunction with the introduction of a global vehicular product-focus which supports our traditional regional organization structure.As a result of these changes, a new South America segment was created.The Original Equipment – Americas segment was renamed the Original Equipment – North America segment.Certain support departments previously included within Corporate and administrative were realigned into the Original Equipment
